Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian F. Bradley on 2/25/2021.


A) In claim 1, line 14, --, different than the shell,-- has been inserted 
after “ring.”



The change was suggested by the examiner to make it clear that the “shell” and the “light blocking ring” were different structures – e.g., such that the recited ring could not be read on a rim of the shell that was configured to contact with a body tissue of a patient.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. HARVEY whose telephone number is (571) 272-7345.  The examiner can normally be reached on M-F from 6:00AM to 3PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. William Vaughn, can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                                                                      /DAVID E HARVEY/
                                                                      Primary Examiner, Art Unit 2481